/ETIENNE P LEROUX/for Apu Mofiz, Supervisory Patent Examiner of Art Unit 2161                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.  Accordingly, Claims 1-20 are pending in this application.  Claim 3 has been cancelled.  Claim 21 is new.  Claims 1, 13, and 17 are independent claims.  Claims 1, 11, 13, and 17 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 9, 10, 13, 16, 17, 20, and 21 are rejected under 35 U.S.C 103 as being unpatentable over Collier (PG Pub. No. 2011/0125844 A1) and further in view of Burrows (WO2019222742A1), Ferguson (PG Pub. No. 2007/0250863 A1), and Olsen (PG Pub. No. 2007/0243517 A1).
Regarding Claim 1, Collier discloses a system comprising:
a memory that stores computer-executable components (see Collier, Fig. 1, for memory 120); and
a processor, operatively coupled to the memory (see Collier, Fig. 1, for processor 150), that executes computer-executable components, the computer-executable components comprising:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the first user account (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria);
a content routing component that provides portions of digital content directed to the first user account to respective reviewer accounts of the multiple reviewer accounts (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
a feedback component that receives, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content, wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
a remediation component that, in response to a determination that the first portion is classified as offensive content, implements an exception handling process to resolve a presence of the offensive content in the social media platform, wherein the exception handling process sends content to a second user account that originated the first portion of digital content (see Collier, paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user, etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria; if improper behavior is detected, remedial action may be taken in step 235).
Collier does not disclose:
a selection component that identifies multiple reviewer accounts based at least on one or more selection criteria corresponding to a first user account in a social media platform, and the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct;
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Burrows discloses a selection component that identifies multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) corresponding to a first user account in a social media platform (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Collier in view of Burrows does not disclose:
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Collier in view of Burrows and Ferguson does not disclose wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.  Kavanaugh discloses wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content (see Olsen, paragraph [0113], where applications include training for clandestine drug lab raids, circuit room testing, cultural sensitivity training, EEOC and affirmative action training, drug education, law enforcement sensitivity to victims of crime, doctor interviews with patients, job applicant interviews, interview training for employees, social concerns such as foster care interviews, interactive training between officers and enlisted personnel and sexual harassment training, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier, Burrows, and Ferguson with Olsen for the benefit of training users with a simulated interactive human (see Olsen, Abstract).
Regarding Claim 2, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein the content routing component provides the portions of the digital content using at least one routing criterion to allocate the portions to the respective reviewer accounts (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria).
Regarding Claim 7, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein the exception handling process further sends a notification message to an administrator account of the social media platform, the notification message identifies a second user account that originated the first portion of the portions of the digital content (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria).
Regarding Claim 9, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein:
Collier does not disclose the one or more selection criteria further comprises a defined type of professional certification.  Burrows discloses the one or more selection criteria further comprises a defined type of professional certification (see Burrows, page 12, where Fig. 3 illustrates dynamic rating systems and method for human and machine review participants … software tools … may be used to dynamically rate participants for qualities such as … credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract).
Regarding Claim 10, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein the selection component identifies a reviewer account having an extant relationship with the user account of the social media platform (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria).
Regarding Claim 13, Collier discloses a computer-implemented method, comprising:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the first user account (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria);
providing, by the system, portions of digital content directed to the first user account to respective reviewer accounts of the multiple reviewer accounts (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
receiving, by the system, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content, wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
in response to a determination that the first portion is classified as offensive content, implement, by the system, an exception handling process to resolve a presence of the offensive content in the social media platform, wherein the exception handling process sends content to a second user account that originated the first portion of digital content (see Collier, paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user, etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria; if improper behavior is detected, remedial action may be taken in step 235).
Collier does not disclose:
selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria corresponding to a first user account in a social media platform, and the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct;
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Burrows discloses selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) corresponding to a first user account in a social media platform (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Collier in view of Burrows does not disclose:
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Collier in view of Burrows and Ferguson does not disclose wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.  Kavanaugh discloses wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content (see Olsen, paragraph [0113], where applications include training for clandestine drug lab raids, circuit room testing, cultural sensitivity training, EEOC and affirmative action training, drug education, law enforcement sensitivity to victims of crime, doctor interviews with patients, job applicant interviews, interview training for employees, social concerns such as foster care interviews, interactive training between officers and enlisted personnel and sexual harassment training, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier, Burrows, and Ferguson with Olsen for the benefit of training users with a simulated interactive human (see Olsen, Abstract).
Regarding Claim 16, Collier in view of Burrows, Ferguson, and Olsen discloses the computer-implemented method of Claim 13, wherein:
Collier does not disclose the one or more selection criteria further comprises a defined type of professional certification.  Burrows discloses the one or more selection criteria further comprises a defined type of professional certification (see Burrows, page 12, where Fig. 3 illustrates dynamic rating systems and method for human and machine review participants … software tools … may be used to dynamically rate participants for qualities such as … credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract).
Regarding Claim 17, Collier discloses a computer program product for providing a crowdsourced solution to remove offensive digital content from a social media user account, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the first user account (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria);
provide, by the processor, portions of digital content directed to the first user account to respective reviewer accounts of the multiple reviewer accounts (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
receive, by the processor, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content, wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Collier, paragraph [0079], where each user, or a care givers and system administrators, working on behalf of a user, may create a user profile; see also paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user; etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria); and
in response to a determination that the first portion is classified as offensive content, implement, by the processor, an exception handling process to resolve a presence of the offensive content in the social media platform, wherein the exception handling process sends content to a second user account that originated the first portion of digital content (see Collier, paragraph [0067], where it may be determined in step 230 whether a user is exhibiting inappropriate behavior, such as using foul language, posting explicit content, harassing another user, etc.; for example, a user’s communications may be monitored by an administrator or automatically analyzed by the processor 150 against a predefined and configurable set of criteria; if improper behavior is detected, remedial action may be taken in step 235).
Collier does not disclose:
select, by the processor, multiple reviewer accounts based at least on one or more selection criteria corresponding to a first user account in a social media platform, and the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct;
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Burrows discloses select, by the processor, multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) corresponding to a first user account in a social media platform (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Collier in view of Burrows does not disclose:
the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct; and
wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.
Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Collier in view of Burrows and Ferguson does not disclose wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content.  Kavanaugh discloses wherein the content sent by the exception handling process to a second user account that originated the first portion of the digital content includes sends sensitivity training content (see Olsen, paragraph [0113], where applications include training for clandestine drug lab raids, circuit room testing, cultural sensitivity training, EEOC and affirmative action training, drug education, law enforcement sensitivity to victims of crime, doctor interviews with patients, job applicant interviews, interview training for employees, social concerns such as foster care interviews, interactive training between officers and enlisted personnel and sexual harassment training, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier, Burrows, and Ferguson with Olsen for the benefit of training users with a simulated interactive human (see Olsen, Abstract).
Regarding Claim 20, Collier in view of Burrows, Ferguson, and Olsen discloses the computer program product of Claim 17, wherein:
Collier does not disclose the one or more selection criteria further comprises a defined type of professional certification.  Burrows discloses the one or more selection criteria further comprises a defined type of professional certification (see Burrows, page 12, where Fig. 3 illustrates dynamic rating systems and method for human and machine review participants … software tools … may be used to dynamically rate participants for qualities such as … credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract).
Regarding Claim 21, Collier in view of Burrows, Ferguson, and Olsen discloses the computer program product of Claim 17, wherein:
Collier does not explicitly disclose the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility, domestic altercation, and political altercation.  Olsen discloses the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility, domestic altercation, and political altercation (see Olsen, paragraph [0113], where applications include training for clandestine drug lab raids, circuit room testing, cultural sensitivity training, EEOC and affirmative action training, drug education, law enforcement sensitivity to victims of crime, doctor interviews with patients, job applicant interviews, interview training for employees, social concerns such as foster care interviews, interactive training between officers and enlisted personnel and sexual harassment training, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier, Burrows, and Ferguson with Olsen for the benefit of training users with a simulated interactive human (see Olsen, Abstract).
Claims 4-6, 8, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Burrows, Ferguson, and Olsen as applied to Claims 1, 2, 7, 9, 10, 13, 16, 17, 20, and 21 above, and further in view of Borst (PG Pub. No. 2012/0036147 A1).
Regarding Claim 4, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein:
Collier does not disclose the exception handling process further renders unavailable the first portion of the portions of the digital content to the user account.  Collier discloses the exception handling process further unavailable the first portion of the portions of the digital content to the user account (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 5, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein:
Collier does not disclose the exception handling process further directs a user device associated with a first reviewer account of the respective reviewer accounts to display a selectable visual element that permits editing the first portion of the portions of the digital content.  Borst discloses the exception handling process further directs a user device associated with a first reviewer account of the respective reviewer accounts to display a selectable visual element that permits editing the first portion of the portions of the digital content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 6, Collier in view of Burrows, Ferguson, Olsen, and Borst discloses the system of Claim 5, wherein:
Collier does not disclose the editing comprises removing offensive terminology from the first portion of the portions of the digital content while maintaining context.  Borst discloses the editing comprises removing offensive terminology from the first portion of the portions of the digital content while maintaining context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 8, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein the feedback component:
Collier does not disclose:
determines that the first portion of the portions of the digital content is classified as non-offensive content; and
provides the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion.
Borst discloses:
determines that the first portion of the portions of the digital content is classified as non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
provides the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 14, Collier in view of Burrows, Ferguson, and Olsen discloses the computer-implemented method of Claim 13, wherein the exception handling process further:
Collier does not disclose causing a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context.  Borst discloses causing a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 15, Collier in view of Burrows, Ferguson, and Olsen discloses the computer-implemented method of Claim 13, further comprising:
Collier does not disclose:
determining, by the system, that the first portion of the portions of the digital content is classified as non-offensive content; and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion.
Borst discloses:
determining, by the system that the first portion of the portions of the digital content is classified as non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 18, Collier in view of Burrows, Ferguson, and Olsen discloses the computer program product of Claim 17, wherein the exception handling process further:
Collier does not disclose causing a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context.  Borst discloses causing a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 19, Collier in view of Burrows, Ferguson, and Olsen discloses the computer program product of Claim 17, the program instructions are further executable by the processor to cause the processor to:
Collier does not disclose:
determining, by the system, that the first portion of the portions of the digital content is classified as the non-offensive content; and
direct, by the processor, a user device associated with the first user account to display the first portion of the portions of the digital content.
Borst discloses:
determining, by the system that the first portion of the portions of the digital content is classified as the non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
direct, by the processor, a user device associated with the first user account to display the first portion of the portions of the digital content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Burrows, Ferguson, and Olsen as applied to Claims 1, 2, 7, 9, 10, 13, 16, 17, 20, and 21 above, and further in view of Parikh (PG Pub. No. 2019/0220512 A1).
Regarding Claim 11, Collier in view of Burrows, Ferguson, and Olsen discloses the system of Claim 1, wherein:
Collier does not disclose the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility, domestic altercation, and political altercation.  Parikh discloses the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility (see Parikh, paragraph [0142], where a single policy reviewer or may policy reviewers can be used to analyze the documents … in some instances, this operation can be farmed out to human resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Parikh for the benefit of real-time analysis of sentiments for violations of compliance policy or law (see Parikh, Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Burrows, Ferguson, and Olsen as applied to Claims 1, 2, 7, 9, 10, 13, 16, 17, 20, and 21 above, and further in view of Ben-Yoseph (PG Pub. No. 2019/0037038 A1).
Regarding Claim 12, Collier in view of Burrows, Ferguson, and Olsen discloses the method of Claim 1, wherein the computer-executable components further comprise a configuration component that:
Collier does not disclose:
receives first metadata corresponding to the second user account that originated a second portion of the portions of the digital content that is classified as the offensive content; and
receives second metadata corresponding to the first user account in the social media platform; and
a model generator component that generates a model for identifying the offensive content using machine-learning based at least on one or more of the rating information, the first metadata, or the second metadata, wherein the model classifies the digital content directed to the first user account as one the of offensive content or the non-offensive content.
Ben-Yoseph discloses:
receives first metadata corresponding to the second user account that originated a second portion of the portions of the digital content that is classified as the offensive content (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account); and
receives second metadata corresponding to the first user account in the social media platform (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account); and
a model generator component that generates a model for identifying the offensive content using machine-learning based at least on one or more of the rating information, the first metadata, or the second metadata, wherein the model classifies the digital content directed to the first user account as one the of offensive content or the non-offensive content (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Collier with Ben-Yoseph for the benefit of providing access to messages based on degrees of separation between the user and the recipient (see Ben-Yoseph, Abstract).
Response to Arguments
Applicant’s Arguments, filed May 16, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Boro (PG Pub. No. 2015/0135285 A1), which concerns a child-oriented computing system.
Erickson (PG Pub. No. 2016/0205141 A1), which concerns policy enforcement by end user review.
Sudduth (PG Pub. No. 2017/0359284 A1), which concerns regulating transmission of content to public platforms using context-based analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161